Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because as described in the specification they fail to show the described through-holes in each one of the regions (R1-R5):
In ¶47:
“the through holes 21a (e.g., the first through holes) in the region R3;”
“the through holes 21a (e.g., the at least one second through hole) in the first sub-region R41”;
¶¶51, 74 are objected to for substantially the same reasons as ¶47, i.e., they describe through holes in each one of the regions, along with a reference numeral, without depicting them in their respective Figures.
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 16-20 have been rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re 1: claim 1 (and all its dependents) is rendered indefinite by the following limitation: “the optical sheet being configured such that the through holes include a plurality of first through holes each having a hole diameter set according to a distance from a respective one of the light sources, and at least one second through hole each having a hole diameter set to a different size from the hole diameter set according to the distance from the respective one of the light sources.”
First, it is unclear how the light sources are related to their “respective one of the light sources.” What are they respective to? Second, both the “at least one first through hole” and “at least one second through hole” are claimed as having a diameter. The confusion enters when the claim then recites “set to a different size from the hole diameter.” Which hole diameter does this language refer to? Lastly, the 
Examiner has understood the claim as follows, in light of applicant’s specification (see, e.g., Figs. 5-10; ¶¶46-55, 72-75):
a plurality of light sources;
an optical sheet arranged to face the light sources, the optical sheet including a plurality of sections, each section centered on one of the light sources, wherein each section includes a transmission part having a plurality of through holes that are configured to transmit light emitted from the light sources, and a reflection part configured to reflect the light emitted from the light sources;
a diffusion plate configured to diffuse the light transmitted through the transmission part, the diffusion plate being arranged to face the optical sheet and disposed on an opposite side relative to the light sources; and
wherein each section of the optical sheet comprises:
a plurality of regions formed as concentric rectangles centered on its respective light source, the plurality of regions comprising:
a plurality of first through holes in each one of the regions, each first through hole having a hole diameter set according to a distance it is from the respective light source, and
a plurality of second through holes each having a hole diameter set to a different size from any one of the first through holes, the position of each second through hole being determined as a function of its distance from the respective light source and the positions of the first through holes. 
Re 2-14 and 16-20: each claim, if the above claim language was adopted, would have to be changed to harmonize it with claim 1.
Re 15: claim 15 is indefinite because of the language “providing, using a second tool, at least one second through hole each having a hole diameter set to a different size from the hole diameter set according to the distance from the light source in another part of the region of the optical sheet.“ As in claim 1 above, the language regarding how the hole diameter is set is confusing because it is unclear which “hole diameter is referred to” and the language “set to a different size from the hole diameter set according to the distance from the light source” is ambiguous.
Examiner understands this limitation as “providing, using a second tool, at least one second through hole having a hole diameter that is different than one of the first through holes”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. US 2021/0088852 (“Kim”).
Kim teaches (¶¶80-81: teaching holes are made by perforating hence they are made by a tool that can perforate; Figs. 15-16)
An optical sheet 126 manufacturing method for manufacturing an optical sheet that includes a transmission part having a plurality of through holes 1321-1323 that are configured to transmit light emitted from a light source 1240, and a reflection part 
providing, using a first tool, a plurality of first through holes each having a hole diameter set according to a distance from the light source in a part of a region of the optical sheet (Fig. 15); and - 36 –
providing, using a second tool (¶¶80-81: tool that perforates, first and second tool can be copies of the same tool), at least one second through hole each having a hole diameter set to a different size from the hole diameter set according to the distance from the light source in another part of the region of the optical sheet.

Allowable Subject Matter
Claims 1-14 and 16-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Re 1-14 and 16-20: in claim 1, as best understood by Examiner:
a plurality of light sources;
an optical sheet arranged to face the light sources, the optical sheet including a plurality of sections, each section centered on one of the light sources, wherein each section includes a
a diffusion plate configured to diffuse the light transmitted through the transmission part, the diffusion plate being arranged to face the optical sheet and disposed on an opposite side relative to the light sources; and
wherein each section of the optical sheet comprises:
a plurality of regions formed as concentric rectangles centered on its respective light source, the plurality of regions comprising:
a plurality of first through holes in each one of the regions, each first through hole having a hole diameter set according to a distance it is from the respective light source, and
a plurality of second through holes each having a hole diameter set to a different size from any one of the first through holes, the position of each second through hole being determined as a function of its distance from the respective light source and the positions of the first through holes. 


Conclusion
Please see attached PTO-892 form for all relevant prior art discovered and considered.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD J SUFLETA II whose telephone number is (571)272-4279. The examiner can normally be reached M-F 9AM-6PM EDT/EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERALD J. SUFLETA II
Primary Examiner
Art Unit 2875



/GERALD J SUFLETA II/Primary Examiner, Art Unit 2875